         Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 1 of 10




FILED
By: Clerk’s Office, Southern District of Iowa
11:53 am, Jan 27 2021
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 2 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 3 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 4 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 5 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 6 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 7 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 8 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 9 of 10
Case 3:21-mj-00018-SBJ Document 4 Filed 01/27/21 Page 10 of 10
